Citation Nr: 0429396	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  97-26 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of lumbar 
injury with degenerative joint disease, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York, which increased 
the evaluation for lumbago, residuals of lumbar injury, from 
a non-compensable rating to 10 percent disabling. 

The Board notes that the medical evidence of record reflects 
that the veteran has been found to have an adjustment 
reaction with depressed features.  If the veteran believes 
that this disorder is related to his service-connected low 
back disability, he should so inform the RO, which should 
respond appropriately to any such claim filed by the veteran. 


REMAND

The veteran contends that he is entitled to a higher rating 
for his service-connected low back disability.  This 
disability is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5292, based on 
limitation of motion of the lumbar spine.  The appellant 
asserts that the current condition of his back warrants a 
higher rating under a different code, that governing 
intervertebral disc syndrome.

The Board notes that the veteran was found to have 
degenerative disc disease and stenosis of the lumbar spine on 
a VA examination in January 2004; however, the examiner did 
not address whether the disc disease or spinal stenosis is 
etiologically related to the veteran's military service or to 
his service-connected low back disability.  Moreover, the 
examiner noted that the veteran reported experiencing an 
episode of incapacitating pain approximately once a month.  
Notwithstanding this, the examiner also stated that upon 
questioning the veteran, it was determined that the veteran 
had no flare ups.  The examiner did not account for this 
inconsistency in his evaluation of the veteran's low back 
disability.  Therefore, the Board has determined that the 
examination report is not adequate for adjudication purposes.

The Board further notes that the RO has not addressed whether 
the degenerative disc disease and spinal stenosis are 
service-connected.

The January 2004 VA examination report also indicates that 
the veteran was retired on disability due to low back pain.  
The record does not reflect that the RO has undertaken any 
development to obtain records pertaining to the veteran's 
disability retirement.

The Board also notes that in the December 2003 duty to assist 
letter sent by the RO, a March 29, 2000, VA examination 
report is listed among the evidence items received by the RO.  
The veteran's representative also makes note of this March 
29, 2000, VA examination in a March 20, 2001 memorandum.  In 
addition, a compensation and pension exam inquiry printout 
contained in the claims folder notes that a peripheral nerves 
examination and a spine (cervical, thoracic and lumbar) 
examination were both requested on March 2, 2000.  The 
inquiry report further states that these exams were 
completed.  Unfortunately, these referenced reports are not 
of record.  Additionally, according to the examiner who 
conducted the January 2004 VA examination.  Although the 
report of an X-ray study performed in connection with a VA 
examination of the veteran's low back in March 1999, the 
report of the clinical evaluation of the veteran's low back 
in 1999 is not of record.  

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions: 

1.  The March 2000 peripheral nerves VA 
examination report referenced in the C&P 
inquiry report, the March 2000 spine 
examination report referenced in the duty 
to assist letter, the C&P inquiry report 
and the veteran's representative's March 
2001 memorandum, as well the report of 
the VA spine examination performed in 
approximately March 1999,  must be 
associated with the claims folders.

2.  The RO should forward the veteran the 
appropriate form to claim entitlement to 
a total rating based on unemployability 
due to service-connected disability and 
inform him that he should complete and 
return the form if he desires this 
benefit.

3.  The RO should undertake appropriate 
development to obtain the records 
associated with the veteran's disability 
retirement from the New York Motor 
Vehicle Department.

4.  The RO should obtain a copy of any VA 
records pertaining to treatment or 
evaluation of the veteran's low back 
disability since May 2004.

5.  If the veteran identifies any other 
outstanding pertinent records, the RO 
should undertake appropriate development 
to obtain a copy of those records.

6.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
outstanding evidence.  

7.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected low back disability.  
The claims folders, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.

Based upon the review of the claims 
folders and the examination results, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that the 
degenerative disc disease and spinal 
stenosis of the veteran's 
lumbosacral spine are etiologically 
related to service or were caused or 
chronically worsened by the service-
connected residuals of an injury of 
the lumbar spine.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability, and to the extent 
possible distinguish the 
manifestations of the service-
connected disability from those of 
any other disorder present.  Any 
indicated studies, including an X-
ray study and range of motion 
testing in degrees, should be 
performed.  

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, lateral 
rotation and specifically identify 
any excursion of motion accompanied 
by pain.  The examiner should 
identify any objective evidence of 
pain and provide an assessment of 
the degree of severity of any pain.

The examiner should specifically 
address whether there is localized 
tenderness, muscle spasm on extreme 
forward bending; loss of lateral 
spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side or 
other abnormality of spinal contour; 
positive Goldthwaite's sign; 
abnormal mobility on forced motion, 
and/or guarding.  If guarding or 
muscle spasm is found, the examiner 
should indicate whether it is 
sufficiently severe to result in an 
abnormal gait. 

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

If the lumbosacral spine is 
ankylosed, the examiner should 
identify the angle of ankylosis, 
provide an opinion as to whether it 
is at a favorable or unfavorable 
angle, and indicate whether it 
results in difficulty walking 
because of a limited line of vision, 
restricted opening of the mouth and 
chewing, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen, dyspnea or dysphagia, 
atlantoaxial subluxation or 
dislocation, or neurologic symptoms 
due to nerve root stretching.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected 
disability, to include reflex 
changes, characteristic pain, and 
muscle spasm.  Any functional 
impairment of the lower extremities 
due to the disc disease should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

8.  The RO should undertake any other 
development it determines to be 
warranted.  

9.  Then, the RO should adjudicate the 
issue of entitlement to service 
connection for additional disability of 
the low back and readjudicate the issue 
on appeal based on a de novo review of 
all of the relevant evidence.  If 
appropriate, the RO should also 
adjudicate the issue of entitlement to a 
total rating based on unemployability due 
to service-connected disability.  

10.  If the claim for an increased 
evaluation for low back disability is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative and afford them the 
requisite opportunity to respond.  

11.  If a timely notice of disagreement 
is received with respect to any new 
issue, the RO should issue a statement of 
the case to the veteran and his 
representative and inform them of the 
requirements to perfect an appeal with 
respect to the new issue(s).

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




